DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 6-10 and 21-23 are examined herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of 4C, Teunis, CI and Yodder (5,486,375). 

MZ: Zieverink: WO 2009/005351; published Jan. 08, 2009.

4C: 4college, Salter’s Chemistry: Oils and fats; published online at least by 11/22/2007 at: http://www.4college.co.uk/a/Cd/Oil.php

Teunis: WO 2012/079957; published: 21 June 2012.

CI: CooksInfo.com: Shortening; published online at least by 8/29/2012 at:
https://web.archive.org/web/20120829033823/https://www.cooksinfo.com/shortening






Independent Claim 1
An imitation cheese composition
MZ teaches a method of making imitation dairy products (2, 23+), including: cheese compositions (6, 28+) comprising: a blend of vegetable fats (3, 19+), wherein said vegetable fat blend is used in amounts of 60 to 100 wt% of the composition made (pg. 3. Line 13+).

Liquid, non-interesterified/non-hydrogenated vegetable oil
MZ teaches the fat blend comprises 15-75 wt% of a highly unsaturated vegetable oils, (i.e. liquids) (top of pg. 3), which are not taught to be interesterified or hydrogenated (3, 1+). 
Since, MZ teaches the vegetable fat blend is used in amounts of 60 to 100 wt% of the composition made, the amount of non-interesterified/non-hydrogenated vegetable oil in the composition as a whole is from 9 to 75 wt%.
Said teaching encompasses about 6 to about 15 wt. % liquid, non-interesterified/non-hydrogenated vegetable oil based on the composition as a whole, as claimed.
 





Fractionated vegetable oil
MZ teaches the fat blend comprises 25-60 wt% of a structuring fat blend (i.e. a solid fat) including:  palm oil, palm oil fractions (i.e. fractionated vegetable oil), lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof (ref. clm. 1).
Such a teaching provides that the fractionated vegetable oil is used in optional amounts from zero to 60 wt% of the structuring fat.
Since MZ teaches the vegetable fat blend is used in amounts of 60 to 100 wt% of the composition as a whole (top of pg. 3), the portion of fractionated oil sums to from zero to 60 wt% in the composition as a whole.  
This encompasses the claim of about 3 to 8 wt. % fractionated vegetable oil based on the composition as a whole.

Amounts of solid fats and liquid oils
Solid fats: As discussed above, MZ teaches the fat blend comprises 25-60 wt% of a structuring fat blend (i.e. a solid fat), therefore, since MZ teaches the vegetable fat blend is used in amounts of 60 to 100 wt% of the composition made, wherein the solid fat content is from 15 to 60 wt% of the composition made.

Liquid oils: MZ teaches the fat blend comprises 15-75 wt% of a highly unsaturated vegetable oil/s (i.e. liquids) and 0.5 to 15 wt% of red palm oil (top of pg. 3). This provides 15.5 to 90 wt% liquid oils.

Since, MZ teaches the vegetable fat blend is used in amounts of 60 to 100 wt% of the composition made, the amount of liquid oils in the composition as a whole is from 9.3 to 90 wt%.

Solid fat to Liquid fat ratio 
MZ imparts:
from 15 to 60 wt% solid fats; and 
from 9.3 to 90 wt% liquid oils in the composition as a whole.

Calculations for a ratio, include: 
15/9.3 = about 1.61
15/90 = about 0.16
60/9.3 = about 6.45
60/90 = about 0.66
Therefore the ratio of solid to liquid fats in the teaching above is from about 0.16 to about 6.45, which encompasses the claim of a solid fat to liquid fat ratio of  about 0.3 to 0.7.






The temperature of the taught fat ratio is not discussed, however, it would be reasonable to expect that similar compositions function similarly, including wherein when at 25°C, there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7, therefore such a claim would have been obvious.

Further, MZ provides the use structuring fat (solid fats); and vegetable oils (i.e. liquids) for making the vegetable fat blends, wherein the ratio of solid fats to liquid oils in are from 0.06 to about 0.8, which encompasses the claim of a solid fat to liquid fat ratio of  about 0.3 to 0.7.
MZ does not discuss the structure of the solid fats and liquid oils when they are at room temperature, 25°C, as claimed.
4C teaches oils are liquid at room temperature (see Oils and Fats). 
Teunis provides that structuring fats are solid fats, for example shortening (see from beginning of the Background) and CI provides that shortenings keep their solid form regardless of the room temperature (4th para.).  
Therefore the combination of 4C, Teunis and CI provides that structuring fats are solids and oils are liquid when they are at room temperature (about 20 to 25 °C, about 68 to 77°F), which provides a reasonable expectation of success in the composition taught by MZ having a similar function to that claimed, wherein when at 25°C, there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making vegetable fat blends with solid fats and liquid oils, as the modified teaching above, to include that when at 25°C, there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7, because the combination of MZ, 4C, Teunis and CI provides:
encompassing ratios of structuring fats and liquid oils in a vegetable blend used to make the composition as a whole (MZ);
oils are liquids at room temperature (about 20 to 25 °C, about 68 to 77°F) (4C); and 
structuring fats are solid at room temperature (about 20 to 25 °C, about 68 to 77°F) (Teunis and CI); 
which provides a reasonable expectation of success in the composition taught by MZ having a similar function to that claimed, wherein when at 25°C (i.e. a room temperature), there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7, as claimed.

Corn-derived and potato derived food starches 
MZ does not discuss the use of starch.
Yodder also teaches methods of making imitation cheese (ti.) and further provides the use of starch in a caseinate replacement composition which is used to replace up to 70 % of the caseinate (1, 27+), for better thickening (1, 43+), in an  imitation cheese with good melting characteristics (top of col. 6). 

Yodder teaches the starches used include both corn and potato derived food starches (2, 50+), as claimed, and further teaches that it is known for said starch to also function as a fat replacer (3, 50+).
Yodder also teaches using said starches for the benefit of better thickening (1, 43+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making imitation cheese, as MZ, to include the use of corn and potato derived starches, as claimed, because Yodder illustrate that the art finds these types of starches to be suitable for similar intended uses, including methods of making imitation cheese, for its purpose of thickening and fat replacing, which further shows that it was known for such a thing to have been done (see MPEP 2144.07); and Yodder also provides benefits to the use of these starches, in that they provide better thickening. 

Amount of starch
The modified teaching, in Yodder, provides that about 50 to 80 wt% of the starch is used in the caseinate replacement composition (1, 59+), and does not limit the amount of the caseinate replacement in the imitation cheese product itself (ref. clm. 1).  This means Yodder provides for above zero up to below 100 wt% of the caseinate replacement composition in the imitation cheese composition as a whole.



Given the caseinate replacement composition has about 50 to 80 wt% starch, including corn and potato starches (as discussed above), Yodder, provides the use of above zero to about 80 wt% of corn and potato starches in the composition as a whole, which encompasses the claim of: 
about 4% to about 15% of a corn-derived food starch in the composition as a whole; and 
about 2% to about 12% of a potato-derived food starch in the composition as a whole, as claimed.

Intended Use
It would be reasonable for one of skill in the art to expect that a similar product has similar intended uses, including being an imitation cheese, as claimed.
Further, both MZ and Yodder teach that imitation cheese products are made. 

Dependent claims
As for claim 3, the modified teaching, in Yoder, provides the use of gelatin, in an amount of about 20 to 50 wt% of the caseinate replacement (top of col. 2).
Yodder provides there is above zero to about 80 wt% of caseinate replacement in the imitation cheese, as discussed above, which means there is about above zero to 40 wt% of gelatin provided in the composition as a whole, which encompasses the claim of about 2% to about 4% gelatin.  


As for claims 6, a composition claim is toward a composition as a whole, meaning the ingredients therein and any physical or chemical structure they impart to the composition as a whole.  Therefore the matter of the ingredients prior to their use in the composition fails to further limit the composition as a whole, and makes no distinction over the teaching above.
Further, since the teaching above provides a composition as a whole which encompasses a solid fat to liquid fat ratio of about 0.3 to about 0.7 when at room temperature, as discussed in the Solid fat to Liquid fat ratio section above, when the 
liquid, non-interesterified/non-hydrogenated vegetable oil is in the composition as a whole, it has said property.

As for claim 7, MZ imparts: from 15 to 60 wt% of solid fat in the composition as a whole, which encompasses the solid fat being in an amount of about 25% to about 40%, as claimed.  As for the lipids being at room temperature, please see the discussion in the Solid fat to Liquid fat ratio section above.
Further, it would be reasonable to expect that similar compositions function similarly, including wherein when the solid fat is at room temperature it is in an amount of about 25% to about 40%, as claimed.

As for claim 8, the modified teaching, in Yodder, provides that the corn-derived food starch is selected from the groups consisting of thin boiling corn starch (1, 11+ and 2, 50+), as claimed.  

As for claim 10, the teaching above, provides the fat (i.e. fat blend) is used in amounts of 60 to 100 wt% of the composition as a whole (MZ); and from about above zero to about 80 wt% of corn and potato starches (Yodder).
This provides a ratio of fat to starch of about 0.76 to about 1000, which encompasses the claim of the fat to starch ratio of about 0.4 to about 1.3.

As for claim 21, the modified teaching does not limit the amount of corn versus potato derived starches in the starch blend used in the imitation cheese product, therefore the teaching is open and encompasses the claim of a ratio of corn-derived starch to potato-derived starch is about 1:1 to about 1:6.

As for claim 22, the modified teaching, in Yodder, provide that the imitation cheese product is in the form of a slice, a form to be grated (i.e. a block), and a shred (top half of col. 6).  
 
As for claim 23, it would be reasonable to expect that similar compositions function similarly, including wherein the imitation cheese composition has a melted diameter of about 1-1.75 inches when a 1/4 inch thick disc of the imitation cheese composition is prepared having an initial diameter of about 7/8 inch and is heated for four minutes over a double boiler with a rolling boil, as claimed.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of 4C, Teunis, CI and Yodder (5,486,375), as applied to claims 1, 3, 6-8, 10 and 21-23 above, further in view of Carpender (5,807,601).
The modified teaching, does not discuss the use of about 0.1% to about 1% hydrocolloids, as in claim 4.  
Carpender also teaches methods of making imitation cheese (ab.) with starch and lipids (2, 40+); and further provides the use of 0.5 to 5 wt% hydrocolloids (2, 51+).
Carpender further teaches that the use of hydrocolloids provides the benefit of an enhanced texture (5, 15+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making imitation cheese with starch and lipids, as the modified teaching above, to include the use of about 0.1% to about 1% hydrocolloids, as claimed, because Carpender illustrates that the art finds encompassing ranges as being suitable for similar intended uses, including methods of making imitation cheese with starch and lipids; and further teaches that the use of hydrocolloids provides the benefit of an enhanced texture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MZ in view of 4C, Teunis, CI and Yodder (5,486,375), as applied to claims 1, 3, 6-8, 10 and 21-23 above, further in view of Zwiercan.
Zwiercan: EP0120498A2; published 10/03/1984



As for claim 9, the modified teaching, in Yodder, provides the use of corn starch in a caseinate replacement composition which is used to replace up to 70 % of the caseinate (1, 27+), in imitation cheese products (ti.) for the benefit of better thickening (1, 43+). 
The modified teaching does not discuss the specifically claimed types of corn and potato starches, including those that are cross-linked and acetylated.
Zwiercan also teaches methods of making imitation cheese with corn and potato starches, and structuring fat blends, like shortening (0043), and further provides the use cross-linked and acetylated (0012) corn and potato starches (0017) for the benefit of replacing of castigates (undesirables) in the food (ref. clms. 1-2).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making imitation cheese comprising: corn and potato starches and structuring fats, as the modified teaching above, to include the specifically claimed type of corn and potato starches, include types that are cross-linked and acetylated, as claimed, because Zwiercan provides the use cross-linked and acetylated  corn and potato starches for the benefit of replacing of castigates (undesirables) in the food, and further illustrates that the art finds the claimed types of starches to be suitable for similar intended uses, including methods of making imitation cheese comprising corn and potato starches and structuring fats which imparts more reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.


Response to Arguments
It is asserted, that Claims 1, 3-4, 6-10, and 21-23 are rejected. Claims 2, 5, and 11-20 were previously canceled. Claim 1, 3, 4, and 7 have been amended. Therefore, claims 1, 3-4, 6-10, and 21-23 are pending and at issue. Applicant respectfully requests reconsideration and allowance in light of the foregoing amendments and the following remarks herein. Applicant would also like to thank the Examiner for participating in a telephone Interview to discuss the pending application. 
In response, Applicant’s timely response is appreciated.
 
Claim Amendments 
It is asserted, that claim 1 has been amended to clarify the features therein, deleting the duplicative term "content." The phrase as found in the amended claims is supported throughout the original application, such as at paragraph [0009] of the published application. Claims 3, 4, and 7 have been amended to clarify the values are weight percentages. These features are supported throughout the original application, such as at paragraph [0019]. Therefore, no new matter has been added herein. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.


Claim Rejections - 35 U.S.C. § 112 
It is asserted, that Claims 3, 4, and 7 stand rejected as allegedly being indefinite. As discussed with the Examiner during the Interview, claims 3, 4, and 7 have been 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Claim Rejections - 35 U.S.C. § 103 
It is asserted, that Claims 1, 3, 6-8, 10, and 21-23 stand rejected as allegedly being unpatentable over Zieverink et al. WO 2009/005351 Al (hereinafter "MZ") in view of Yoder et al. US 5,486,375 A (hereinafter "Yoder"). 
 
 
 	Claim 4 stands rejected as allegedly being unpatentable over MZ in view of Yoder, as applied to claims 1, 3, 6-8, 10, and 21-23, and further in view of Carpenter et al. US 5,807,601 A (hereinafter "Carpenter"). 
Claims 6-7 stand rejected as allegedly being unpatentable over MZ in view of Yoder, as applied to claims 1, 3, 6-8, 10, and 21-23, further in view of Zwiercan et al. EP 0 120 498 A2 (hereinafter "Zwiercan") and Ortoefer US 2014/0030411 Al (hereinafter "Orthoefer"). 
Claim 9 stands rejected as allegedly being unpatentable over MZ in view of Yoder, as applied to claims 1, 3, 6-8, 10, and 21-23, further in view of Zwiercan. 
These rejections should be withdrawn as the proposed combinations of references fail to disclose or suggest one or more features recited in claim 1, from which all remaining claims depend. As will be outlined below, and as discussed in previous 
Fat Content Claim 1 recites, amongst other features, that the imitation cheese composition has a solid fat to liquid fat ratio of about 0.3 to about 0.7 at about 25°C. The cited references fail to disclose or suggest such features, teach away from such features, and/or are otherwise not properly combinable. 
The Office Action alleges on page 6 that MZ would be expected to have a solid fat to liquid fat ratio of about 0.3 to about 0.7 at 25°C as the reference allegedly has the same fats. Applicant disagrees and notes that MZ fails to specifically provide for the claimed combination of oils. Moreover, MZ is completely contrary to these features and the Office Action has failed to acknowledge this deficiency. 
 	As previously argued, MZ specifically teaches a significantly different solid fat content. More specifically, in MZ, at a temperature of 20°C (N20), the solid fat content is less than 20%. At a temperature of 30°C (N30), the solid fat content is less than 5%. MZ specifically requires on page 4, lines 21 and 32: 
[AltContent: rect] 
    PNG
    media_image1.png
    416
    722
    media_image1.png
    Greyscale
 (The above graph is based off the data specifically described in MZ, cited above.) Therefore, at a temperature of about 25°C, MZ would not have a solid fat content to liquid fat ratio of about 0.3 to about 0.7. 
Instead, MZ specifically teaches a fat blend having much lower solid fat content, no more than 13%, and therefore, would not satisfy the claimed ratio. In fact, this is less than half of the minimum sold fat ratio found in the present claims. MZ specifically teaches a much lower solid fat content and this teaching cannot be ignored by the Office Action. The composition in MZ would have much more liquid fat compared to the present claims. 
In response, as presented in the graph above, Applicant admits that MZ teaches a fat blend having much lower solid fat content, no more than 13%.  This number reaches to 13 and below.
The claim requires a solid fat content to liquid fat ratio of about 0.3 to about 0.7.


As discussed above, MZ provides:
from 6 to 15 wt. % liquid fat in the composition as a whole; and
from 18.6 to 90 wt% of solid fat the composition as a whole.
Calculations for a ratio, include: 
6/90 = 0.06, 
6/18.6= about 0.3, 
15/18.6= about 0.8, 
15/90=about 0.2.
Therefore the ratio of solid to liquid fats in the teaching above is from 0.06 to about 0.8, which encompasses the claim of a solid fat to liquid fat ratio of  about 0.3 to 0.7.
The temperature of the taught fat ratio is not discussed, however, it would be reasonable to expect that similar compositions function similarly, including wherein when at 25°C, there is a solid fat content to liquid fat ratio of about 0.3 to about 0.7, therefore such a claim would have been obvious.
Further, MZ only provides that the solid fat profile can be optionally characterized in a preferred embodiment, as:

    PNG
    media_image2.png
    161
    316
    media_image2.png
    Greyscale

This merely provides a single embodiment (pg. 3, line 27), therefore, Applicant’s characterization of the teaching is not toward the teaching as a whole because the general teaching provides a much broader range of solid fats, meaning the fat profile 

It is further asserted, that Applicant suspects that this property regarding the solid fat to liquid fat ratio found in the claims is not being given full consideration. Based on previous discussions with the Examiner, it appears that the Office Action does not consider the property to be relevant since the composition is not being claimed at 25 0C. If this is the perspective being taken by the Office Action, it is incorrect. Applicant is not required to claim the composition at a specific temperature so that the properties thereof can be considered. One skilled in the art would understand that numerous properties are based on the temperatures at which the materials are tested. For example, in addition to solid fat content at certain temperatures, properties such as viscosity are also temperature dependent. Therefore, one skilled in the art would understand that the temperature at which the test is performed will influence the measured property. In fact, MZ specifically describes how the solid fat content measurement changes over various temperatures (N20 and N30). Quite simply, the reference to the solid fat to liquid fat ratio at a specific temperature is simply defining a property of the composition and it cannot be ignored. 
As noted above, MZ specifically requires a very different solid fat content, with significantly more liquid fat at 25 °C. The Office Action ignores this specific teaching and looks to other general discussion of oils in MZ. For example, the Office Action alleges on page 3 that MZ discusses a blend of vegetable fats and that the fat blend can be used in amounts of 60 to 100 wt. % of the overall composition. The Office Action also 
The Office Action's general characterization is incorrect in view of MZ's specific teaching of the solid fat content. Even assuming arguendo that MZ discloses broad ranges of undefined fats/oils, the reference also teaches a very different solid fat content than in the present claims. In other words, one skilled in the art, reading the specific teaching of MZ, would be motivated to make selections of fats and oils to achieve a much lower solid fat content than in the present application, as specifically required in MZ. Quite simply, regardless of the Office Action's characterization of the ranges and types of fats and oils in MZ, the explicit teaching of a much lower fat content, and resulting properties therefrom, cannot be ignored. 
In summary, the Office Action is not permitted to selectively choose generic portions of MZ while ignoring other, much more specific and definite teachings, such as the required solid fat content. This specific teaching is completely contrary to the pending claims, being at best half of the required solid fat content and at worst, having nearly none of the required solid fat content. The combination with Yodder and the other secondary references fails to overcome these deficiencies such that the rejections should be withdrawn and the claims allowed. 


Combination of References 
It is asserted, that not only does MZ and Yodder fail to disclose or suggest the claimed solid fat to liquid fat ratio, but the Office Action implicitly acknowledges this deficiency on page 10 stating "the modified teaching, does not discuss the solid fats to the liquid fats in the composition as a whole, as claimed." In other words, the Office Action appears to recognize that MZ fails to provide a sufficient teaching for a prima facie obviousness rejection. To overcome this deficiency, the Office Action looks to a further combination with Orthoefer. 
More specifically, the Office Action relies on Orthoefer for various fats and contends that it would have been obvious to use the fats from Orthoefer in MZ as both purportedly use shortening. However, regardless of this characterization, Orthoefer provides for very large ranges for hard fats and oils without any specific guidance for choosing a combination of the hard fats and oils for achieving the claimed solid fat to liquid fat ratio. 
Further, one of skill in the art would not look to Orthoefer to modify the teachings of MZ. Paragraph [0010] of Orthoefer states that the shortening composition may be used in "a cake doughnut mix, raised yeast doughnut mix, sugar cookie mix, frozen biscuit mix, fresh biscuit mix, machined pastry dough, a toaster pastry and an edible product, such as a toaster pastry, that includes the composition." Orthoefer does not Moreover, the Office Action is not permitted to ignore the specific teaching in MZ requiring a much lower solid fat content at 25°C to provide a more liquid composition when at room temperature. 
In response, MZ does not requiring a much lower solid fat content at 25°C, as this citation is only toward an optional embodiment. Further, regarding Orthoefer, the reference is no longer relied one, therefore arguments toward it are moot.

Fractionated Vegetable Oil 
It is asserted, that in addition to failure of the proposed combinations of references to disclose the claimed solid fat content, the rejections are improper for a variety of other reasons. For example, MZ, as well as the secondary references, fails to disclose or suggest the claimed amounts of non- interesterified/non-hydrogenated and fractionated vegetable oil, in combination. Claim 1 recites "[a]n imitation cheese composition comprising: about 6 wt.% to about 15 wt.% liquid, non-interesterified/non-hydrogenated vegetable oil; [and] about 3 wt. % to about 8 wt. % fractionated vegetable oil." 
The Office Action looks to claims 1 and 16 in MZ for purportedly teaching the amounts of these components. The Office Action alleges on pages 3-4 that MZ teaches 
Regarding the fractionated vegetable oil, the Office Action looks to the same purported teaching in claims 1 and 16 in MZ. 
The Office Action looks to claim 1 in MZ for 25-60 wt. % of a structuring fat selected from the group consisting of palm oil, palm oil fractions, lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof, and that the fat blend can be 60 to 100 wt.% of the composition. 
This would provide for 15 to 60 wt.%, which is  significantly greater than the claimed range of about 3 wt. % to about 8 wt. %. Where is the actual teaching of the claimed fractionated vegetable oil? 
The Office Action presents comments on page 4 regarding there being no limits on the palm oil fraction, but this is not a teaching of the claimed component. It is entirely unclear how the characterization on page 4 is actually a teaching of the claimed component when the Office Action's own calculation shows the type of oils in a much larger amount than claimed. 
In response, MZ teaches the fat blend comprises 25-60 wt% of a structuring fat blend (i.e. a solid fat) including:  palm oil, palm oil fractions (i.e. fractionated vegetable oil), lauric fat, lauric fat fractions, fully hydrogenated vegetable oil, and combinations thereof (ref. clm. 1). Such a teaching provides that the fractionated vegetable oil is used in optional amounts from zero to 60 wt% of the structuring fat.

This encompasses the claim of about 3 to 8 wt. % fractionated vegetable oil based on the composition as a whole because MZ allows for the optional use of the fractionated vegetable oil in a mixture of other fats, which allows for any amount of 
the fractionated vegetable oil from zero to 60 wt%.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carey (5,747,092), Inou (7,229,658) and Kawai (2014/0087052), as applied in the rejection of record of 2/23/2021.  Further, Jaconson (20030017242) teaches methods of making imitation cheeses, including solid and liquid fats, including the claimed types (0052-0053).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793